Citation Nr: 1541951	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  03-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for a left knee disability, from January 18, 2008.

2.  Entitlement to an initial compensable rating for a surgical scar of the left knee. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1978 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims has since been transferred to the RO in Atlanta, Georgia.

In June 2012, the Board remanded the Veteran's claims to the RO for additional development.  In September 2014, the RO issued a supplemental statement of the case (SSOC) which continued to deny a disability rating in excess of 30 percent for the left knee.  Later that month, the Veteran, through her representative, requested a copy of an August 2014 VA examination addendum and asked that her file be held at the RO for an additional 60 days.  In November 2014, the RO provided the requested record and on January 6, 2015, the Veteran submitted an argument in response to the SSOC. 

In her response to the SSOC, the Veteran asked that the file be held open for an additional 90 days, to allow the Veteran the opportunity to obtain a medical opinion in support of her claim.  She also specifically asked that the agency of original jurisdiction-that is, the RO-review any submitted evidence in the first instance. 

No response was made to the Veteran's request for a 90-day extension, and the Veteran's file was forwarded to the Board for a decision.  In a decision dated April 3, 2015, the Board denied both of the Veteran's claims.  



FINDINGS OF FACT

1.  On April 3, 2015, the Board issued a decision denying a disability rating in excess of 30 percent for a left knee disability, from January 18, 2008, as well as an initial compensable rating for a surgical scar of the left knee. 
2.  At the time of the April 3, 2015 Board decision, a request for a 90-day extension submitted by the Veteran on January 6, 2015, had not been addressed. 


CONCLUSION OF LAW

The criteria for vacating the April 3, 2015 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).


VACATUR

The Board of Veterans' Appeals  (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904(a)(3) (2015). 

As noted above, at the time of the April 3, 2015 Board decision, there remained in the record a request for a 90-day extension of time, to afford the Veteran the opportunity to submit additional evidence to the RO, which had not been acted upon.  Under such circumstances, the Board finds that it is likely that the Veteran was denied due process of law in the adjudication of her claims.

Accordingly, the Board will vacate its April 3, 2015 decision.


ORDER

The April 3, 2015, Board decision denying a disability rating in excess of 30 percent for a left knee disability, from January 18, 2008, as well as an initial compensable rating for a surgical scar of the left knee, is vacated.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


